220 F.2d 383
Pasquale J. BENENATI, Jr., Appellant,v.Philip YOUNG, Chairman, Civil Service Commission, et al., Appellees.
No. 12196.
United States Court of Appeals, District of Columbia Circuit.
Argued February 28, 1955.
Decided March 10, 1955.

Mr. Carl L. Shipley, Washington, D. C., for appellant.
Mr. Joseph A. Rafferty, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellees. Mr. Samuel J. L'Hommedieu, Jr., Asst. U. S. Atty., also entered an appearance for appellees.
Before WILBUR K. MILLER, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Pursuant to charges preferred by the District Director of the Immigration and Naturalization Service, which were finally sustained by the Civil Service Commission after initial and intermediate administrative consideration, the appellant was dismissed from his position as a security officer at Ellis Island, New York.


2
He sued in the United States District Court for the District of Columbia for a declaration that he was dismissed "in violation of his statutory and constitutional rights." The Commissioner of Immigration and Naturalization and the Chairman of the Civil Service Commission were the only defendants. On their motion, the District Court dismissed for two reasons: (a) failure to join as defendants the remaining members of the Civil Service Commission, who were necessary and indispensable parties; and (b) failure to state a claim upon which relief could be granted. This appeal is from the order of dismissal.


3
The other members of the Civil Service Commission were, as the district judge held, necessary and indispensable parties. Blackmar v. Guerre, 1952, 342 U.S. 512, 72 S.Ct. 410, 96 L.Ed. 534. Courts will not review the action of executive officials in dismissing executive employees, except to insure compliance with statutory requirements. Bailey v. Richardson, 1950, 86 U.S.App.D.C. 248, 266, 182 F.2d 46, 64, affirmed, 1951, 341 U.S. 918, 71 S.Ct. 669, 95 L.Ed. 1352. There was such compliance here. It follows that the District Court was correct in ordering dismissal.


4
Affirmed.